ORDER

PER CURIAM.
A jury convicted Trudell Greenwood (Defendant) of five counts of forcible rape, section 566.030, RSMo 1994, three counts of forcible sodomy, section 566.060, RSMo 1994, and one count of felonious restraint, section 565.120, RSMo 2000. He appeals the denial of his motion to dismiss for prosecutorial vindictiveness. We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the *915use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).